DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
Claim 2 recites the limitation "the tapered insert of the base assembly" in line 1 in reference to the base assembly.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of prosecution, this limitation will be interpreted to read as “the tubular insert of the base assembly”.
Claim 3 recites the limitation "the tapered insert of the base assembly" in line 1 in reference to the base assembly.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of prosecution, this limitation will be interpreted to read as “the tubular insert of the base assembly”.
Claim 4 recites the limitation "the tapered insert of the base assembly" in line 1 in reference to the base assembly.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of prosecution, this limitation will be interpreted to read as “the tubular insert of the base assembly”.
Claim 5 recites the limitation "the tapered insert of the base assembly" in line 1 in reference to the base assembly.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of prosecution, this limitation will be interpreted to read as “the tubular insert of the base assembly”.
Claim 10 recites the limitation "the tapered insert of the base assembly" in line 1 in reference to the base assembly.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of prosecution, this limitation will be interpreted to read as “the tubular insert of the base assembly”.
Claim 11 recites the limitation “a conical bearing surface” to refer to two distinct parts, a conical bearing surface on the claimed base assembly and another conical bearing surface on the claimed rotating assembly. Without distinguishing between these two parts, the use of “a conical bearing surface” to refer to two parts renders this claim 
Claim 12 recites the limitation "the tapered insert of the base assembly" in line 1 in reference to the base assembly.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of prosecution, this limitation will be interpreted to read as “the tubular insert of the base assembly”.
Claim 13 recites the limitation "the tapered insert of the base assembly" in line 1 in reference to the base assembly.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of prosecution, this limitation will be interpreted to read as “the tubular insert of the base assembly”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 through 5 and 9 through 14 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by  Venghaus et al. (U.S. Pat. No. 10,276,932).
Regarding claim 1, Venghaus teaches an antenna mounting system for rotatably mounting an antenna to a pipe mount, said system comprising: a base assembly secured to the pipe mount (10) and having: a tubular insert (30) extending into the pipe mount (10), having an upper end (upper end of 30) and a bottom (threaded end of 30); and a first conical bearing surface (conical surface of 30); a rotating assembly supporting the antenna (20) and having: a tapered insert (52) for sliding insertion into the tubular insert of the base assembly within the pipe mount, having an upper end (upper end of 52) and a bottom (threaded end of 52), and a second conical bearing surface (conical inner surface of 52) complementary to the first conical bearing surface of the base assembly enabling rotation (Col. 3, lines 2-16) of the rotating assembly and antenna with respect to the base assembly and pipe mount; and a fastener (32) rotatably securing the bottom of the tapered insert (52) of the rotating assembly to the bottom of the tubular insert (30) of the base assembly to prevent axial movement between the rotating assembly and base assembly.

    PNG
    media_image1.png
    624
    1082
    media_image1.png
    Greyscale

Regarding claim 2, Venghaus teaches (Fig. 8) the antenna mounting system of claim 1 wherein the second conical bearing surface of the rotating assembly extends radially outward about the upper end of the tapered insert.
Regarding claim 3, Venghaus teaches (Fig. 4) the antenna mounting system of claim 1 wherein the tubular insert of the base assembly is substantially tubular.
Regarding claim 4, Venghaus teaches (Fig. 4) the antenna mounting system of claim 1 wherein the tubular insert of the base assembly has a substantially cylindrical inner surface tapering inward toward the bottom of the tapered insert.
Regarding claim 5, Venghaus teaches (Fig. 4) the antenna mounting system of claim 4 wherein the first conical bearing surface of the base assembly extends radially outward from the upper end of the tubular insert of the base assembly.
Regarding claim 6, 
Regarding claim 9, Venghaus teaches (Fig. 4) the antenna mounting system of claim 1 wherein the pipe mount is substantially vertical and the rotating assembly and antenna rotate in the azimuth plane (Col. 3, lines 2-16).
Regarding claim 10, Venghaus teaches (Fig. 4) the antenna mounting system of claim 1 wherein the first conical bearing surface of the base assembly is within the pipe mount.
Regarding claim 11
Regarding claim 12, Venghaus teaches (Fig. 8) the antenna mounting system of claim 11 wherein the tubular insert of the base assembly is substantially tubular.
Regarding claim 13, Venghaus teaches (Fig. 8) the antenna mounting system of claim 11 wherein the tubular insert of the base assembly has a substantially cylindrical inner surface tapering inward toward the bottom of the tapered insert.
Regarding claim 14, Venghaus teaches (Fig. 4) the antenna mounting system of claim 11 wherein the first conical bearing surface of the base assembly is within the pipe mount.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over  Venghaus et al. (U.S. Pat. No. 10,276,932) in view of Ammann et al. (U.S. Pub. 20170170568).
Regarding claim 7, Venghaus teaches an antenna mounting system for rotatably mounting an antenna to a pipe mount, said system comprising: a base assembly secured to the pipe mount (10) and having: a tubular insert (30) extending into the pipe mount (10), having an upper end (upper end of 30) and a bottom (threaded end of 30); and a first conical bearing surface (conical surface of 30); a rotating assembly supporting the antenna (20) and having: a tapered insert (52) for sliding insertion into the tubular insert of the base assembly within the pipe mount, having an upper end (upper end of 52) and a bottom (threaded end of 52), and a second conical bearing surface (conical inner surface of 52) complementary to the first conical bearing surface of the base assembly enabling rotation (Col. 3, lines 2-16) of the rotating assembly and antenna with respect to the base assembly and pipe mount; and a fastener 
Venghaus does not teach that the antenna mounting system, wherein the fastener comprises a rivet.
However, Ammann teaches (Fig. 4) an antenna mounting system (antenna 400, mounting plate 450, and fasteners 430) wherein the fastener comprises a rivet (Par. 42).   
Ammann shows that a rivet is an equivalent structure for fastening known in the art as the nut and bolt in Venghaus (Venghaus Figs. 4, 6; nut (32) and bolt (threaded end of spindle 30). Specifically, Ammann states, “These securement apertures allow attachment of the antenna to a mounting surface via, for instance, threaded fasteners such as screws or nuts-and-bolts, or other suitable fasteners such as rivets” (Par. 37). Therefore, because these two fasteners were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the nut and bolt in Venghaus for a rivet. See MPEP § 2144.06 II. Additionally, one of ordinary skill in the art would have found it prima facie obvious at the time of the effective filing date of the claimed invention to substitute a nut and bolt for a rivet to have a better attachment mechanism between the base assembly and the rotating assembly. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over  Venghaus et al. (U.S. Pat. No. 10,276,932) in view of King et al. (U.S. Pat. No. 8,816,923).
Regarding claim 8, Venghaus teaches an antenna mounting system for rotatably mounting an antenna to a pipe mount, said system comprising: a base 
Venghaus does not teach the antenna mounting system of claim 1 wherein the fastener comprises a pin. 
However, King teaches (Figs. 16, 17) a mounting mechanism wherein the fastener comprises a pin (414) (“The locking plate 410 is rotatably fastened to the topside of the mounting plate 402 by a centrally located pin 414”, Col. 10, lines 46-48). 
King shows that a pin is an equivalent structure for rotatably fastening known in the art as the nut and bolt in Venghaus (Venghaus Figs. 4, 6; nut (32) and bolt (threaded end of spindle 30)). Therefore, because these two fasteners were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a nut and bolt in Venghaus for a pin to rotatably fasten. See MPEP § 2144.06 II. Additionally, one of ordinary skill in the art would have found it prima facie obvious at the time of the effective filing date of the claimed 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESUS E CANO whose telephone number is (571) 272-3290.  The examiner can normally be reached Monday - Thursday: 7:30 am to 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E.C./Examiner, Art Unit 2845    

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845